

117 HR 3786 IH: District of Columbia Federal Officials Residency Equality Act of 2021
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3786IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Ms. Norton introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to change the residency requirements for certain officials serving in the District of Columbia, and for other purposes.1.Short titleThis Act may be cited as the District of Columbia Federal Officials Residency Equality Act of 2021.2.Residency requirements for certain officials serving in the District of Columbia(a)Circuit judgesSection 44(c) of title 28, United States Code, is amended—(1)by striking Except in the District of Columbia, each and inserting Each;(2)by striking his appointment and inserting his or her appointment; and(3)by striking state and inserting State.(b)District judgesSection 134 of title 28, United States Code, is amended—(1)in the first sentence of subsection (b)—(A)by striking the District of Columbia, the Southern District of New York, and and inserting the Southern District of New York and; and(B)by striking for which he and inserting for which he or she; and(2)in subsection (c), by striking his each place it appears and inserting his or her.(c)United States attorneysSection 545(a) of title 28, United States Code, is amended by striking the first sentence and inserting Each United States attorney shall reside in the district for which he or she is appointed, except that those officers of the Southern District of New York and the Eastern District of New York may reside within 20 miles thereof..(d)United States marshalsSection 561(e)(1) of title 28, United States Code, is amended to read as follows:(1)the marshal for the Southern District of New York may reside within 20 miles of the district; and.(e)ClerksSection 751(c) of title 28, United States Code, is amended by striking District of Columbia and the. (f)Effective dateThe amendments made by this section shall apply only to individuals appointed after the date of the enactment of this Act.